DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, corresponding to claim 45-62 in the reply filed on 24 June 2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-47, 49, 51-55, and 61-62 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-11 of U.S. Patent No. 11,191,519. Although the claims at issue are not identical, they are not patentably distinct from each other because 
claim 1 of the patent anticipates claims 45 and 50 of the instant application, 
patent claim 2 anticipates instant claim 46, 
patent claim 3 anticipates instant claim 47, 
patent claim 4 anticipates instant claim 51, 
patent claim 5 anticipates claim anticipates patent claim 52,  
patent claims 1 and 2 anticipate instant claim 49,  
patent claim 6 anticipates instant claim 53, 
patent claim 8 anticipates instant claim 54, 
patent claim 9 anticipates instant claim 55, and 
patent claim 10 anticipates instant claim 61.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word 'means', but are nonetheless interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function. Further, the generic placeholder is not preceded by a structural modifier. The limitation of “data-acquisition assemblies” in claims 53 and 62 and those depending therefrom has been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) because they meet the three prongs identified above. “Assembly” is a nonce term that is merely modified by the function of data-acquisition.
Since the claim limitations invoke 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), claim 53-62 have been interpreted to cover the corresponding structures described in the specification that achieve the claimed function and any equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The acquisition sub-assemblies are represented by reference numeral 33 and referred to as “front-end boards” in [0063] (paragraphs numbered as in Applicant’s pre-grant publication US 2022/0175341). This provides sufficient structure for determining the structure of the “acquisition assemblies.” 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ). 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites the limitation “the triangular planar facets” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim as its parent claim does not include the limitation of “a triangular planar facet.” Instead, only “a faceted hemisphere” is recited in parent claim 45. For this reason, the claim is indefinite

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 45, 50, 53, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen et al. (US 2016/0106395) in view of Eeratta et al. (US 2010/0186017). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding claim 45, Hynynen teaches a device for volumetric ultrasound imaging (“The field of the invention is systems and methods for ultrasound imaging” [0003]) comprising:
a stationary array of transducer elements (as illustrated in Figs. 3A and 3B, reproduced below, a plurality of “transmit-receive elements 214” are arranged at fixed positions “in the transducer array 202” [0033],), substantially configured in the shape of a faceted hemisphere to form a volumetric imaging region within a cavity of the faceted hemisphere, that transmit ultrasound signals to and receive ultrasound signals from a scattering object within the faceted hemisphere (as illustrated by the application for brain imaging in FIG. 2 “[t]he ultrasound system 200 generally includes a transducer array 202 that is capable of delivering ultrasound to a subject 204 and receiving responsive signals therefrom...For example, the transducer array 202 may be an approximately hemispherical array of transducer elements” [0030]; since the transmitting/receiving surface of the elements 214 are flat, their arrangement in a curved array necessarily produces a faceted surface these transmit-receive element 214 planes are at different angles relative to each other along the curve).
Further, Hynynen teaches a head node that coordinates firing sequences and sampling intervals of the transducer elements of the array of ultrasound transducer elements via “processor 206 that is in communication with a multi-channel transmitter 208 and a multi-channel receiver 210. The multi-channel transmitter 208 receives driving signals from the processor 206 and, in turn, directs the transducer elements of the transducer array 202 to generate ultrasound energy. The multi-channel receiver 210 receives acoustic signals during and/or after sonications and relays these signals to the processor 206 for processing in accordance with embodiments of the present invention” ([0031]). 

    PNG
    media_image1.png
    449
    523
    media_image1.png
    Greyscale

However, Hynynen does not explicitly disclose a network of processors, forming a plurality of nodes, that receive the transmitted ultrasound signals in parallel and process the ultrasound signals in parallel to reconstruct a volumetric image of the scattering object within the imaging region. Eeratta, which discloses analogous systems and methods for medical image processing to the instant application, is relied on instead. Specifically, Eeratta teaches: “Upon receiving the patient data 52, the grid computing framework 18 schedules image processing tasks 48 to a plurality of nodes 22, 24, 26, 28 (which are typically PCs) connected to a grid computing network 20, based on a split-and-aggregate method” [0014]. Here, the “grid computing network corresponds” to the head node. Further, “[t]he patient data 52 comprises one or more patient-scan images of any modality, including…ultrasound (US)…stored typically in one or more DICOM (digital imaging and communications in medicine) files” and “[t]he tasks 48 include, for example, image registration, reconstruction, preprocessing, segmentation and visualization, among others. These tasks are processed independently on the nodes 22, 24, 26, 28 using medical image processing (MIP) libraries, and the results from these nodes is aggregated to yield processed patient data 50, which is returned to the end-user-application 12” ([0014]). FIG. 1 (reproduced below) also provides a schematic of “system 10 for medical image processing” whereby the nodes 22-28 are provided in parallel and indicates parallel processing relative to sequential or hierarchal processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor 206 of Hynynen to incorporate the plurality of nodes of Eeratta in order to “achieve higher performance and lower execution times” ([0006]). 

    PNG
    media_image2.png
    598
    427
    media_image2.png
    Greyscale

FIG. 1 of Eeratta.
With regard to claim 50, Hynynen further teaches wherein the transducer elements are piezoelectric elements: “The outermost element 214 a can be, for example, a 250 kHz piezoelectric cylindrical annulus” ([0033]).
Regarding claim 53, the modification Hynynen as conveyed for claim 45 teaches the respective elements of the instant claim. Hynynen further teaches a plurality of data-acquisition assemblies, connected to the ultrasound transducer subarrays, configured to receive the ultrasound signals from the ultrasound transducer subarrays. The ultrasound transducer subarrays are represented by the “concentric cylindrical elements, 214a, 214b, 214c, 214d” of the “transmit-receive elements 214” ([0033]) of Hynynen. As conveyed in Fig. 3B of Hynynen, each subarray is connected “to a transmit/receive circuit (“TRC”) 216 via a switch 218” ([0033]), which necessarily receive the ultrasound signals from the ultrasound signals from the ultrasound transducer subarrays. In other words, the plurality of TRC 216 for each of the plurality of transmit-receive elements 214 of FIG. 3A corresponds to the plurality of data-acquisition assemblies. 
Additionally, as per the modification of Hynynen with Eeratta in claim 45, each TRC 216 for transferring ultrasound signals from each data-acquisition assembly is sent as patient data 52 of Eeratta to a grid computing framework 18 and further to “image processing tasks 48 to a plurality of nodes 22, 24, 26, 28 (which are typically PCs) connected to a grid computing network 20, based on a split-and-aggregate method” (Eeratta, [0014]; see also FIG. 1 of Eeratta). Each TRC 216 is necessarily connected to grid computing framework 18 via some connection means, which may include cabling structure as a well-established connection means in the field.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hynynen with Eeratta as previously conveyed for claim 45 and for the same reasons. 
With regard to claim 62, the modification of Hynynen as conveyed for claims 45 and 53 previously teach all the elements of the instant claim. 

Claims 46-49, 54-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Eeratta as applied to parent claim 45, and further in view of Kushculey et al (US 2009/230823).
Regarding claim 46, the modification of Hynynen teaches the device of claim 45, but does not explicitly disclose wherein the transducer elements are arranged across the surface of a plurality of triangular planar facets. Kushculey is relied on instead as it teaches an analogous array of patterned ultrasound transducer to the instant application. Specifically, Kushculey teaches “FIGS. 3A to 3F, which illustrate schematic views of various differently shaped transducers, each comprising a single unitary piece of ceramic as the base, and having a plurality of electrode elements (or, in short, “elements”) on one of its surfaces. FIG. 3A shows a plurality of circular elements, such as elements 302” whereby “[o]there tiled arrangements could also be used, such as squares, triangles (alternately inverted), hexagons and others” ([0121]). FIG. 3A is reproduced below. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the transmit-receive elements 214 of Hynynen with the triangle shaped arrangement of elements of Kushculey as an obvious design choice to change the shape in the absence of showing any criticality or unexpected result. See MPEP 2144.04.

    PNG
    media_image3.png
    259
    328
    media_image3.png
    Greyscale


	This evidence also teaches claim 54, the system of claim 53, wherein the ultrasound transducer subarrays are triangular. The transmit-receive elements 214 of Hynynen in FIGS. 3A and 3B are circular ultrasound transducer subarrays or concentric cylindrical elements. However, these elements 214a, 214b, 214c, and 214d need not be concentric relative to each other, and instead may be arranged in triangular tiles as suggested by Kushculey as a design choice that would have been obvious to try in the absence of showing any criticality or unexpected results. See MPEP 2144.04. 
	With regard to claim 47, the modification of Hynynen further teaches the device of claim 46, wherein some of the triangular planar facets are equilateral triangles and some of the triangular planar facets are isosceles triangles. As for claim 46, the tiled arrangement may be triangles ([0121]), which encompasses both equilateral and triangular triangles. The choice of either triangle in various ratios further represents a design choice as a change in shape, which would have been obvious to try to one of ordinary skill in the art in the absence of showing any criticality or unexpected results. 
	This evidence also teaches claim 55, 	the system of claim 54, wherein some of the triangular ultrasound transducer subarrays are equilateral triangles and some of the triangular ultrasound transducer subarrays are isosceles triangles and claim 56, the system of claim 54, wherein each triangular ultrasound transducer subarray comprises a plurality of subtriangles.
Regarding claim 48, the modification of Hynynen further teaches the device of claim 47, wherein:
the isosceles triangles are arranged to form pentagonal transducer element assemblies; and
the pentagonal transducer element assemblies and the equilateral triangles are arranged to form the faceted hemisphere for the same reasons as conveyed for claims 46-47 above. The arrangement of triangular tiles relative to each other represents a design choice that would have been obvious to one of ordinary skill in the art in the absence of showing any criticality or unexpected results. 
	With regard to claim 49, Hynynen further teaches wherein the transducer elements are arranged pseudorandomly across the surfaces of the triangular planar facets: “The transducer array 202 can be configured such that the receiver elements are sparsely distributed in a pseudo-random configuration over a whole hemisphere to optimize the imaging resolution” ([0034]). 
The same evidence also teaches claim 59, the system of claim 54, wherein the transducer elements are arranged pseudorandomly across the surfaces of the ultrasound transducer subarrays.
	Regarding claim 57, the modification of Hynynen further teaches the system of claim 56, wherein the ultrasound signals are received from a plurality of tetrahedral-shaped subvolumes within the imaging region, a face of each tetrahedral-shaped subvolume being formed by one of the subtriangles. For each ultrasound element per subtriangle of each of the subarrays, the subvolume would necessarily have a tetrahedral shape since the elements are focused on the same point and therefore as illustrated by transmitting ultrasound energy into the target volume-of-interest 212 in FIG. 2 of Hynynen.  
	With regard to claim 60, the modification of Hynynen further teaches the device of claim 54, wherein the transducer elements are piezoelectric elements using the same evidence from Hynynen ([0033]) as applied previously to claim 50. 
	Regarding claim 61, the modification of Hynynen further teaches the system of claim 54, wherein the network of processors comprises a plurality of nodes and each node comprises at least one graphical processing unit (GPU) via Eeratta paragraph [0014]: “Each of the nodes 22, 24, 26, 28 comprises respective central processing units (CPUs) 32, 34, 36, 38 and may or may not include GPU hardware.” Thus, each of the nodes may include at least one graphical processing unit (GPU). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hynynen with the nodes including GPUs of Eeratta since GPUs “render high-quality graphics quickly” ([0004]) and “achieve higher performance and lower execution times” ([0005]). 
 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Eeratta as applied to parent claim 45, and further in view of Powers et al. (US 2002/0045830). 
Regarding claim 51, the modification of Hynynen teaches the device of claim 45, but does not convey wherein at least one of the transducer elements further comprises a diverging lens. Powers is relied on instead teaches an ultrasound diagnostic imaging system transducer array, which shares a technical field with the instant application. Specifically, Power teaches that “an elevationally divergent beam” may be “produced by acoustic lenses or electronic lenses” ([0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer array 202 to incorporate an acoustic lens of producing a divergent beam of Powers in order for an “ultrasound beam produced from such an aperture utilizes diffraction to radiate an essentially cylindrical wavefront that, while focused in azimuth, develops the desired divergence in the elevation direction” ([0042]) for fine-tuning beam targeting for imaging a specific region.  

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen and Eeratta as applied to parent claim 45, and further in view of Wegener et al. (US 2010/035449).
Regarding claim 52, the modification of Hynynen teaches the device of claim 45, but does not disclose wherein: a pulse-echo response is obtained from a plurality of transducer element pairs by decoding responses from encoded transmissions that result from simultaneous transmissions from a plurality of transducer elements; and
the head node comprises specialized timing circuitry that ensures the obtained responses to the encoded transmissions can be accurately co-registered.
Wegener is relied on instead as it teaches a method and apparatus for ultrasound signal compression after analog to digital conversion and before beamforming, which shares a technical field with the instant application. Specifically, Wegener discloses “[a]lternatives for beamforming include analog beamforming prior to the ADC or digital beamforming after the ADC…Beamformed samples corresponding to a two-dimensional (2-D) frame are filtered and transformed to produce a transform domain representation. The transform domain samples are quantized and/or encoded for compression” ([0009]). Further, “[f]or decompression, the inverse encoding and transform functions are applied prior to processing for display” ([0009]), wherein “inverse encoding” is interpreted as decoding. Additionally, the block diagram of FIG. 1 and accompanying text in paragraph [0054] discloses “a typical medical ultrasound system in accordance with the prior art… The transmit beamformer 104 generates one or more excitation signals in response to the system controller 102… The excitation signals from the transmit beamformer 104 are provided to the ultrasound transducer 110 via the transmit/receive switch 112. The ultrasound transducer 110 comprises an array of transducer elements 110 i… The transducer elements 110 i both launch and receive ultrasound waves. The transmit/receive switch 112 includes the switching circuitry for transmit and receive modes… For transmission, the transducer elements 110 i convert the excitation signals to produce ultrasonic acoustic waveforms. In particular, the transducer 110 converts the excitation signals into ultrasound waveforms that travel in directions within the subject in response to the transmit beamformer 104. Scattering sites having interfaces with different acoustic impedances reflect the ultrasonic waveforms, causing echoes to be returned to the transducer 110. The plurality of transducer elements 110 i receives the echoes and convert them to a plurality of analog ultrasound signals. The transmit/receive switch 112 couples the plurality of analog ultrasound signals from the transducer 110 to the AFE 114 during a sampling window. The sampling window corresponds to an interval of time during which the received echoes represent reflections from scattering sites within a desired depth range in the subject…. The controller 102 sets the sampling window in accordance with user input or a scan protocol and provides the timing control information to the transmit/receive switch 112. The transmit/receive switch 112 outputs the plurality of analog ultrasound signals in parallel during the sampling window. The AFE 114 amplifies and filters the plurality of analog ultrasound signals in preparation for analog to digital conversion.” In this instance, the controller 102 corresponds to the claimed head node comprising specialized timing circuitry. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the processor 206 of Hynynen to incorporate the processing and signal encoding/decoding of Wegener in order to increase “the diagnostic capabilities of console/cart systems and developing smaller portable device with improved image quality” by “[i]ncreasing the number of transducer elements” whereby “[c]ompression of the ultrasound signal data can provide benefits” such as “reducing the data transfer bandwidth, memory capacity and power requirements of the system” ([0004]-[0005]).

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hynynen, Eearatta, and Kushculey as applied to parent claim 56, and further in view of Wodnicki et al. (US 2008/0273424). 
With regard to claim 58, the modification of Hynynen teaches the system of claim 56, but does not disclose wherein: 
each data-acquisition assembly includes a plurality of electronics blocks;
the number of electronics blocks is equal to the number of subtriangles; and
each electronics block is configured to receive the ultrasound signals from one of the subtriangles. 
Wodnicki is relied on instead for disclosing “large area array monitoring or imaging systems of the type used for ultrasound or x-ray analysis and, more particularly, to systems and methods which combine high density transducer arrays with processing circuitry” ([0002]), which shares a technical field with the instant application. Specifically, Wodnicki teaches that “[e]ach ASIC 106 provides electronic transmit signals to a transducer subarray 104 to generate ultrasonic pressure waves herein illustrated by ultrasound lines 142, which may return to the array as reflections 144 from an area of investigation 146 in an object 141 under study. The main beamformer 124 is coupled to the scan converter 127 to form an image for the display 140” ([0024]). The Application Specific Integrated Circuits (ASICs) 106 correspond to the electronics blocks and the transducer subarray 104 of transducer cell array 102 corresponds to the elements included in each subtriangle, whereby “[e]ach subarray 104 is coupled to a corresponding Application Specific Integrated Circuit (ASIC) 106 through the connector 105” ([0022]). Thus, the number of ASIC is the same as the number of subarrays 104. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hynynen to include specified electronic control for the number of subdivisions of the arrays of the transmit-receive element 214 via connection with the TRC circuit 216 in order to achieve imaging of with larger arrays for “medical applications, such as screening for internal bleeding and tumors” ([0007]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793